COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-07-353-CR
                                                

 
THE STATE OF TEXAS                                                                STATE
 
                                                   V.
JEAN LUC BOUTEMY DE GUISLAIN                                           APPELLEE
                                               ----------
        FROM COUNTY CRIMINAL COURT
NO. 7 OF TARRANT COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered the AState=s
Motion To Dismiss Appeal.@  The 
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).                                                                                                                                                                                                                              PER CURIAM
 
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 




DELIVERED: February 28, 2008                                                      




[1]See Tex. R. App. P. 47.4.